Order, Supreme Court, New York County (Eileen Bransten, J.), entered July 29, 2013, which denied defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
In this action for, inter alia, breach of contract, breach of fiduciary duty, negligent misrepresentation, and conversion, in which plaintiff alleges that defendant violated his contractual and fiduciary obligations by disbursing funds from an escrow account contrary to the terms of the contract and without authority, the motion court properly denied defendant’s motion. We note that on this pleading motion we are unable to determine the authenticity of defendant’s signature on the contract. The complaint sufficiently pleads the causes of action asserted (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]; CPLR 3211 [a] [7]).
We have considered defendant’s remaining arguments and *430find them unavailing. Concur — Tom, J.E, Friedman, DeGrasse, Feinman and Gische, JJ.